The electioa of William Hunt, returned a member from the town of Watertown, was controverted by .Richard Clark and others, on the ground, that the meeting at which he was elected was not duly notified, and also, that persons were illegally admitted to vote in the election. The petition,1 and also a memorial of Marshall Spring and others,2 in favor of the member, were referred to a committee of five, who made a report,3 declaring that his seat ought to be vacated, which report was rejected. The petitioners presented a second petition,4 in which they reiterated the- charges contained in the former, and alleged further, that Mr. Hunt was not eligible as a member, “ by reason of the public censure passed upon him at the last session of the general court, wherein he was impeached for corrupt and wilful misconduct as a magistrate, and found guilty.”
This second petition was referred to Messrs. Bancroft, Ely, and Bodman, who made a report,5 requesting a decision of the question, whether a summons should issue, to bring witnesses on a subject already determined by the house :6 and the question being taken, it passed in the negative. It was then moved, that the petitioners have leave to withdraw their petition, which motion was taken by yeas and nays, and determined in the negative, yeas 44, nays 50. The petition was then recommitted, and Messrs. Carr and Sproat were added to the committee. The vote on the subject of summoning witnesses was thereupon reconsidered, and the clerk was directed to issue a summons accordingly.
*37The committee subsequently reported an order of notice to the town of Watertown, to appear on the first Tuesday of the next session, (if they should see cause,) to contest the allegations contained in the petition; which report was agreed to and the order passed.1 [It does not appear that any further proceedings were had in the case, or that either party came forward at the next session.]

 15 J. H. 17.


 Same, 24.


 Same, 41.


 Same, 101.


 Same, 108.


 Probably alluding to the charges upon -which Mr. Hunt had been impeached and declared guilty the year before.


 15 J. H. 110.